Citation Nr: 0934279	
Decision Date: 09/14/09    Archive Date: 09/23/09	

DOCKET NO.  08-09 000	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The Veteran had active military duty from October 1961 to 
October 1965.  There was no foreign or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Veteran submitted a notice of disagreement 
in July 2007 and timely perfected his appeal in March 2008.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Exposure to acoustic trauma during active duty service is 
conceded.

3.  The preponderance of the evidence is against a finding 
that bilateral hearing loss and tinnitus are casually 
attributable to any incident, injury, disease, or acoustic 
trauma during service.  






CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.

The record indicates that the Veteran participated in VA 
audiological examinations in December 2006 and February 2008.  
The results from these examinations have been associated with 
the claims file for review.  The February 2008 VA examination 
involved a review of the claims file, a thorough examination 
of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
February 2008 examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran alleges that he currently suffers from bilateral 
hearing loss and tinnitus as a result of his time on active 
duty.  Specifically, he alleges that he was exposed to 
acoustic trauma in his duties as a multiengine jet mechanic 
as well as from firing weapons during weapons qualification 
trials.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2008).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Analysis

Initially, the Board notes that at the time of his December 
2006 VA audiological examination, the Veteran's Puretone 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
55
LEFT
40
45
50
55
70

Speech recognition, performed with the Maryland CNC word 
list, was 86 percent in the right ear and 72 percent in the 
left ear.  The Veteran was also diagnosed with bilateral 
constant tinnitus.  See VA audiometric examination report, 
December 28, 2006.

At the time of the February 2008 VA audiological examination, 
the Veteran's Puretone audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
50
65
LEFT
40
45
55
55
60

Speech recognition, performed with the Maryland CNC word 
list, was 84 percent in the right ear and undetermined in the 
left ear.  The Veteran was also diagnosed with tinnitus.  See 
VA audiometric examination report, February 22, 2008.

Based on the findings list above, the Board finds that the 
Veteran has established that he currently suffers from 
bilateral hearing loss for VA purposes (pursuant to 38 C.F.R. 
§ 3.385) and tinnitus.  Accordingly, element (1) of Hickson 
has been satisfied.  See Hickson, supra.

With regard to the question of in-service disease or injury, 
the Board notes that the service treatment records contain no 
complaints, findings, treatment or diagnosis of bilateral 
hearing loss or tinnitus at any time.  Audiometric 
examinations conducted at both enlistment and separation 
revealed hearing to be entirely normal.  There is some 
variability in the pure tone decibel thresholds for the 
reported frequencies in speech between these tests; however, 
this variability is no more than five decibels at any 
relevant threshold.  Decibel thresholds reported during 
service at both enlistment and separation were either 0 or 5, 
except that the examination for enlistment reported decibel 
thresholds of 10 at 4000 Hertz for both the right and left 
ears, which had both improved to 5 at the at 4000 Hertz by 
the time of service separation.  Additionally, the Veteran 
was provided a periodic audiometric examination consistent 
with his service with a SAC field maintenance squadron in 
March 1964, and hearing was entirely normal at all tested 
frequencies at that time.  Finally, in the Report of Medical 
History, completed by the Veteran himself at the time of 
service separation in 1965, the Veteran affirmatively noted 
that he did not have ear, nose or throat trouble, running 
ears, or hearing loss.  These findings aside, the Board 
concedes that the Veteran was exposed to loud noises while in 
service, due to his military occupational specialty.  
Accordingly, element (2) of Hickson is arguably met.  See 
Hickson, supra.

The Board notes that there is no evidence the Veteran 
suffered from bilateral hearing loss to a compensable degree 
within on year of his discharge from active duty service.  As 
such, he is not afforded the presumption delineated in 
38 C.F.R. § 3.307. 3.309 (2008).

Finally, with respect to the question of medical nexus, the 
Board notes that the Veteran filed his original claim for 
service connection for bilateral hearing loss and tinnitus in 
November 2006, at age 68, some 40 years after he was 
separated from active military duty.  

It is his central contention that all current bilateral 
hearing loss and tinnitus is attributable to his exposure to 
acoustic trauma during service.  In support of this claim, he 
has submitted a lay statement of a fellow serviceman who 
attested to the fact that the Veteran worked during service 
with multiengine aircraft without hearing protection.  The 
Veteran also submitted two statements of a private 
audiologist from March 2007 and July 2007, which collectively 
indicate that the Veteran suffered from moderate to severe 
hearing loss with chronic tinnitus that was believed to be as 
likely as not related to the Veteran's exposure to acoustic 
trauma during service.  

The Veteran submitted records of multiple private audiometric 
testing performed in conjunction with his employment, and it 
is noted that the earliest examination conducted in January 
1988, although reflecting diminished hearing at certain of 
the pure tone decibel thresholds for speech, did not meet the 
criteria for recognition of hearing loss disability at 
38 C.F.R. § 3.385 for either ear.  Testing conducted in 
January 1989 did meet the criteria for the left ear, but did 
not meet the criteria for the right ear.  The first testing 
which did meet the criteria for recognition of hearing loss 
disability for both ears was in May 1991.  
During the January 2007 VA examination, the Veteran reported 
that he had suffered from bilateral hearing loss for many 
years, which had gradually "worsened over the years."  
Notably, this examination did not apparently include a review 
of the claims file, including the service treatment records.  
The audiologist noted that the Veteran first noted 
significant decline in his hearing in 1980, and first noted 
constant bilateral tinnitus in 2000, although it first became 
intermittent as early as 1980.  The audiologist concluded 
that the Veteran had notably asymmetrical hearing loss, left 
worse than right, with no reported history of trauma to the 
left ear.  The audiologist opined that bilateral hearing loss 
and tinnitus were not shown to be attributable to incidents 
of military service, but rather to acoustic trauma exposure 
following service separation.

The Veteran was provided a second VA audiometric examination 
in February 2008.  At that time, the VA examiner had access 
to and reviewed the Veteran's claims file as well as his 
service treatment records.  The Veteran denied previous head 
trauma.  There was a discussion of his occupations both 
during and subsequent to service.  Upon review of the claims 
file, the audiologist noted that examinations both at 
enlistment and separation were normal for each ear.  The 
Veteran reported noticing hearing loss approximately 25 to 30 
years ago, and tinnitus 15 to 20 years ago.  He wrote that 
understanding the Veteran was discharged from the military in 
1965; these subjective observations commenced 10 to 20 years 
after service separation.  The VA examiner concluded that due 
to documented normal hearing at separation, and delayed 
notice of hearing decline following military service, that it 
was less than likely that current hearing loss or reported 
tinnitus was casually related to incidents of military 
service.  The audiologist also included in his report that 
which is understood as a given in audiology, namely that once 
noise exposure is discontinued, there is no significant 
further progression of hearing loss as a result of the noise 
exposure. 

The Board finds that a clear preponderance of the evidence on 
file is against his claims for service connection for both 
hearing loss and tinnitus.  However, in spite of such 
exposure during service, three audiometric examinations 
conducted during service in 1961, 1964, and at separation in 
1965 all objectively documented that the Veteran had entirely 
normal hearing, and aside from expected small variability in 
the individual decibel thresholds, these audiograms do not in 
any way indicate any clear progression of loss of hearing 
acuity during the Veteran's military service.  Notably, the 
Veteran specifically and affirmatively indicated that he did 
not have ear trouble, or hearing loss in the Report of 
Medical History which he completed at the time he was 
examined for separation in 1965.  

Following service separation, there is a complete absence of 
any objective evidence of hearing loss or tinnitus symptoms 
for many years.  Moreover, the private record of audiograms 
submitted by the Veteran commencing in 1988 and ending in 
1994 are noteworthy in that the Veteran did not even meet the 
minimum threshold criteria for recognition of hearing loss 
disability for either ear in 1988, well over 20 years after 
he was separated from service.  The audiograms conducted in 
the years thereafter do show a steady progression of loss of 
hearing acuity, and such progression of hearing loss is 
certainly not shown to be in any way causally related to 
incidents of military service decades earlier.  

As pointed out in the most recent audiometric examination of 
record, hearing loss and symptoms of tinnitus which are 
attributable to acoustic trauma have onset at the time and 
during continuing exposure.  However, there is no medical 
authority for the proposition that once the acoustic trauma 
is removed, hearing loss and tinnitus symptoms continue to 
increase in severity.  It is, of course, not the Board's or 
VA's duty to ascertain the exact causation for the Veteran's 
current hearing loss and tinnitus.  It is clear; however, 
that hearing loss and tinnitus were first documented decades 
after service separation and are not casually related to any 
exposure to acoustic trauma during service.  

Although the Veteran submitted two statements from a private 
audiologist that opined that current hearing loss and 
tinnitus was attributable to incidents of service, it is 
plainly clear that each of these statements is based solely 
upon the Veteran's own subjective report of exposure.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the Veteran 
and that are unsupported by the clinical evidence.  

There is certainly nothing in either opinion which in any way 
shows or suggests that this private audiologist had access to 
or review of the service treatment records with three normal 
audiograms, and the records of private audiograms from 1988 
through 1994.  Whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  These private reports 
did not provide any rationale for the conclusion that the 
Veteran's bilateral hearing loss and tinnitus were related to 
service.

The only remaining evidence in support of the Veteran's claim 
are lay statements alleging that his bilateral hearing loss 
and tinnitus are due to service.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
current disabilities.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Although the Veteran has established that he currently 
suffers from bilateral hearing loss and tinnitus, the 
evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
Veteran's claims fail on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




__________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


